DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a coating composition comprising a B-staged reaction product, and one or more solvents, classified in C09D 163/00, C08G	59/621, C09D 7/63, C07C 33/28, C07C 43/205, C07C 69/76, C09D 7/20.
II. Claims 11-16, drawn to an electronic device and method of forming, classified in H01L 21/0276, G03F 7/0035, G03F 7/075, G03F 7/091, G03F 7/11, G03F 7//094, G03F 7/0752, G03F 7/004, G03F 1/56, G03F7/025, G03F 7/16, G03F 7/20, and G03F 7/26.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case, it is well known in the art that there are materially different B-staged reaction products that can be used in the claimed electronic device and method of forming, such as B-staged epoxy resin reaction products. Furthermore, the claimed reaction product can also be used in a materially different processes such as an organic linker in coordination polymers for use in gas separation, water purification and batteries as taught in Kobayashi et al., “1,3,5-Tris(functionalized-phenylethynyl)benzene-metal complexes: synthetic survey of mesoporous polymers and investigation of their carbonisation,” Journal of Material Chemistry, vol. 18, pp 1037-1045 (2008), as cited by the Applicated in IDS dated 04/15/2021.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application also contains claims directed to the following patentably distinct species:
B-staged reaction product comprising
A core; and
Numerous core species listed in claims 1, 2, and 5;
Formula (1), 
    PNG
    media_image1.png
    75
    236
    media_image1.png
    Greyscale
, attached to the core;
Numerous Ar1 species listed in claims 1 and 6; and
Numerous Z species listed in claims 1 and 3.
The species are independent or distinct because, the many different species encompass numerous different embodiments with different shapes, structures and geometry, and with numerously different types of compounds and functionalities that are all unrelated and/or different from each other. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  As cited above, the many different species encompass numerous different embodiments with different shapes, structures and geometry, and with numerously different types of compounds and functionalities that are all unrelated and/or different from each other. The sheer number of different combinations produced from the above species would be overwhelming and would entail a long and burdensome search of each and every different possible embodiment.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Jonathan Baskin on 12/07/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10, and the species of the reaction product wherein the core is a benzene, Ar1 is a benzene, and Z is OH.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/231,417 (hereinafter App. No. 17/231,417). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. 17/231,417 teaches each and every component and read upon the claims of the present application in anticipatory fashion.
Regarding claims 1-8, App. No. 17/231,417 teaches a coating composition comprising a compound having a core and at least two of formula (1) 
    PNG
    media_image2.png
    97
    224
    media_image2.png
    Greyscale
, a polymer and one or more solvents (Claim 1), wherein the core is benzene (claim 7), Ar1 is benzene (claim 8), and Z is hydroxyl (claim 6), wherein the polymer and core compound is a B-staged reaction product (claim 4), and the composition further includes a curing agent (claim 9), and a crosslinker different from the first curable compound and polymer. (claim 10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2019-0050531 A to Yong. (hereinafter Yong).
Regarding claims 1-8, Yong teaches an organic layer composition comprising a polymer (See abstract) and a solvent, wherein the polymer is used in an amount of 0.1-50 wt% in the composition (page 8), which correlates to 50-99.9 wt% of solvent. The above polymer is obtained by reacting 1,4-bis(methoxymethyl)benzene with 4,4',4''-(1,3,5-benzenetriyltri-2,1-ethynediyl)tris phenol to form the polymer having the formula (4a) 
    PNG
    media_image3.png
    173
    174
    media_image3.png
    Greyscale
(See Synthesis Example 4, page 11). The above polymer meets the “B-staged reaction product” comprising the claimed compound with the core and substituent of formula (1). The above 5-20 wt% of the polymer is then mixed with a solvent to form the hard mas composition (page 13), which correlates to a solvent amount of 80-95 wt% which meets the claimed amount. The composition can also include a crosslinker. (page 8).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180157175 A1 to Liu et al. (hereinafter Liu).
Regarding claims 1-8, Liu teaches a polyarylene resin composition comprising a polyarylene resin having a polymerized unit of monomer of formula (1) and a solvent (para 8-10), wherein the composition is used as a coating (para 10). Specifically, polyarylene resin (polymer 1 or 6) is obtained by polymerizing the monomer 
    PNG
    media_image4.png
    294
    398
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    136
    465
    media_image5.png
    Greyscale
 with diphenyl oxide in a solvent (para 54-60, and Table 1). Liu also teaches 5.6 g of polymer 1 is then mixed with an 50 mL of THF solvent (density 0.89 g/mL, i.e. 56.18 g), which correlates to about 90 wt% of solvent in the composition and meets the claimed solvent, and heated to form polymer 2. (para 55). The above polymer 2 is a further polymerized version of polymer 1 and thus, meets the B-staged “reaction product” having the claimed compound with the core and substituent of formula (1).
Liu further teaches the coating composition of the polyarylene resin and organic solvent (para 35), can optionally contain curing agents, crosslinking agents, or surface leveling agents (para 36), and be coated upon a substrate to be initially baked at low temperature to remove solvent (para 43), or in a two step baking/curing process (para 45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong or Liu, as applied to claim 1 above, and in further view of US 2016/0085152 A1 to Nakafuji et al. (hereinafter Nakafuji).

Regarding claims 9 and 10, as cited above and incorporated herein, Yong or Liu teaches claim 1. 
Both Yong and Liu teaches the field of coating compositions for lithography (Yong, page 2 and Liu, para 1-2), using similar aromatic cyclic type polymers, (Yong, see examples and Liu, see examples). Both Yong and Liu teaches that curing agents can be included in the composition (para 36-37 of Liu and page 8 of Yong.
Neither Yong nor Liu teaches an epoxy containing crosslinker.
However, Nakafuji teaches a composition for film formation such as resist film underlayers (See abstract and para 3-5), wherein the composition comprises the compound with the formula 
    PNG
    media_image6.png
    244
    226
    media_image6.png
    Greyscale
and a solvent (See abstract), which is the same field of use of Yong and Liu using similar and compatible aromatic cyclic type compounds. Nakafuji further teaches commercially available crosslinking agents can be included such as epoxy-based crosslinking agents (para 142-143) in order to achieve crosslinking more effectively (para 112) and improve heat resistance and strength. (para 148).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the epoxy-based crosslinking agent of Nakafuji in the compositions of Yong or Liu because Nakafuji teaches the same field of use of Yong and Liu using similar and compatible aromatic cyclic type compounds, and Nakafuji further teaches including the crosslinking agents achieve crosslinking more effectively (para 112) and improve heat resistance and strength. (para 148).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766